GRAVES, Judge.
Appellant was indicted for the killing with malice of Joe Enna, and by the jury given the penalty of death.
In a companion case, appellant’s brother, Oscar Allen, (our No. 23,610) (Page 182 of this volume) was also assessed the penalty of death for the killing of Joe Enna.
The testimony herein shows that deceased operated a liquor store in Dallas, Texas, and on October 15, 1946, he and his wife were therein in the late evening. Oscar Allen came into the store, ordered a bottle of gin, and laid some change on the counter to pay therefor. While the deceased was counting this money, which was not enough, appellant walked into the store with two dollars in his hand and gave the same to the deceased, who started to place same in the cash register, whereupon Oscar Allen produced a pistol and called upon the deceased to “Give me all your money.” Deceased put up his hands and appellant, Charlie Allen, said, “Let him have it.” Oscar Allen then shot Enna through the breast from which wound he died in about five days.
There are no bills of exception in the record, and no testimony was offered by appellant.
*284We think the testimony is sufficient under the law of principals to show that appellant aided, encouraged and abetted his brother in killing this unoffending man.
The judgment of the trial court is affirmed.
HAWKINS, P. J., absent.